EXHIBIT 10.1

SUMMARY OF 2006 BONUS AWARD SCHEDULE

The following summarizes the amounts awarded to the executive officers of
Pinnacle Entertainment, Inc. (the “Company”) other than Daniel R. Lee, the
Company’s Chairman of the Board and Chief Executive Officer, for 2006 as cash
bonuses and bonuses under the Company’s deferred bonus plan (the “Deferred Bonus
Plan”):

 

Name and Title

   2006
Cash Bonus    2006
Deferred Bonus

Wade W. Hundley

President

   $ 360,000    $ 120,000

Stephen H. Capp

Executive Vice President and Chief Financial Officer

   $ 337,500    $ 112,500

Alain Uboldi

Chief Operating Officer

   $ 255,000    $ 85,000

John A. Godfrey

Executive Vice President, Secretary and General Counsel

   $ 243,750    $ 81,250

Each person’s deferred bonus will be deferred and paid over three years,
one-third on each anniversary of such year’s bonus payment date.